         Case 20-33163 Document 656 Filed in TXSB on 08/21/20 Page 1 of 8




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

In re:                                        §
                                              §       Chapter 11
CEC ENTERTAINMENT, INC., et al.,              §
                                              §       Case No. 20-33163 (jointly administered)
            Debtors.                          §
                                              §
                                              §

         OPPOSITION OF DIACIABERT COMMERCIAL DEVELOPMENT, N.V.
           TO DEBTORS’ MOTION FOR ORDER AUTHORIZING DEBTORS
             TO ABATE RENT PAYMENTS AT STORES AFFECTED BY
                        GOVERNMENT REGULATIONS
                        RELATES TO DOCKET NO. 487

         Diaciabert Commercial Development, N.V. (“Diaciabert”), the lessor of the property

containing Debtor’s business, located at 8425 Reseda Blvd., Northridge, CA 91324 (“Northridge

Store”), appearing through undersigned counsel, hereby opposes and objects to Debtor’s Motion

for Order Authorizing Debtors to Abate Rent Payments at Stores Affected by Government

Regulations [Docket No. 487] (the “Motion”) as follows:

                       INTRODUCTION / SUMMARY OF ARGUMENT

         1. Debtors filed the instant Motion contending that the “obligation to pay rent for the

Stores should be excused, in whole or in part,” on the basis of three (3) main arguments: 1)

Frustration of Purpose, 2) Force Majeure Provisions; and, 3) Debtors’ contention that the Court

should use its inherent powers to abate rent. Debtors request that the Court abate rent from the

date of enactment of government regulations to an indefinite date that those regulations are lifted.

Diaciabert opposes the Debtors’ Motion on the grounds that frustration of purpose does not

excuse Debtors from making rent payments, Debtors fail to point to a force majeure provision in

the specific contract governing the lease for the Northridge Store, 11 U.S.C. § 365(d)(3) does




                                                  1
        Case 20-33163 Document 656 Filed in TXSB on 08/21/20 Page 2 of 8




not support the remedy requested by the Debtors in this Motion, and the Court should not use its

inherent powers to grant the Motion.

                                           BACKGROUND

       2. On or about February 25, 1981, Debtor’s predecessor and/or affiliate, Family

Entertainment Centers, Inc. executed a Lease Agreement (the “Lease”) for the Chuck E. Cheese

location identified in Debtors’ Motion as Store No. 451, located at 8425 Reseda Blvd.,

Northridge, CA 91324 (“Northridge Store”). A copy of the Lease is attached hereto as Exhibit

“A.”

       3. The Lease was amended on multiple occasions. Specifically, the Lease was amended

by that certain Amendment to Lease, dated February 25, 1981; Amendment to Restaurant Lease,

dated July 15, 1991; Third Amendment to Lease, dated April 26, 1996; Fourth Amendment to

Lease, dated September 6, 2001; Letter Agreement, dated March 22, 2006 and Amendment to

Lease, effective as of December 29, 2010. In 2015, Debtor CEC Entertainment, Inc. executed a

Seventh Amendment to Lease Agreement (“Seventh Amendment”) that extended the term of the

Lease through August 31, 2026. A copy of the Seventh Amendment to the Lease Agreement is

attached hereto as Exhibit “B.”

       4. Pursuant to the Seventh Amendment, Debtors were to pay monthly minimum rent of

$13,743.00 between September 1, 2016 and August 31, 2021, and a monthly minimum rent of

$15,117.30 between September 1, 2021 and August 31, 2026. In addition to minimum rent, the

original Lease also provided that Debtors are responsible for paying CAM charges, and seven

percent (7%) of Debtors’ gross sales in any lease year that exceeds the Debtors’ rent as adjusted.

Debtors are required to deliver to Diaciabert an annual statement showing gross sales each year.

       5. Debtors continue to operate the Northridge Store and collect significant revenue




                                                2
        Case 20-33163 Document 656 Filed in TXSB on 08/21/20 Page 3 of 8




while doing so. This is demonstrated by the income reports provided to Diaciabert.

       6. On June 25, 2020, Debtor CEC Entertainment, Inc. and its 16 affiliate Debtors filed

the instant bankruptcy under Chapter 11 of the Bankruptcy Code. On August 3, 2020, the

Debtors filed the subject Motion to Abate, seeking to abate post-petition rent obligations for an

indefinite period of time, as a result of local government related shut down orders. For the

reasons set forth below, the Motion should be denied and Debtors should be ordered to maintain

their rent payments to Diaciabert.

                                          DISCUSSION

       A. Debtor’s Reliance on the Doctrine of Frustration of Purpose to Justify Rent
          Abatement is Misplaced and Should be Rejected by the Court

       7. Debtors rely on the doctrine of Frustration of Purpose to support their argument that

rent should be suspended. As the California Supreme Court summarized:

       The question in cases involving frustration is whether the equities of the case, considered
       in the light of sound public policy, require placing the risk of a disruption or complete
       destruction of the contract equilibrium on defendant or plaintiff under the circumstances
       of a given case (Fibrosa Spolka Akcyjina v. Fairbairn Lawson Combe Barbour, Ltd.
       (1942) 167 L.T.R. [H.L.] 101, 112-113; see Smith, Some Practical Aspects of the
       Doctrine of Impossibility, 32 Ill.L.Rev. 672, 675; Patterson, Constructive Conditions in
       Contracts, 42 Columb.L.Rev. 903, 949; 27 Cal.L.Rev. 461), and the answer depends on
       whether an unanticipated circumstance, the risk of which should not be fairly thrown on
       the promisor, has made performance vitally different from what was reasonably to be
       expected (6 Williston, op. cit. supra, 1963, p. 5511; Restatement, Contracts, 454).

Lloyd v. Murphy (1944) 25 Cal. 2d 48, 54.

       8. The California Supreme Court further held that “laws or other governmental acts that

make performance unprofitable or more difficult or expensive do not excuse the duty to perform

a contractual obligation.” Id. (citing Sample v. Fresno Flume etc. Co., 129 Cal. 222, 228 [61 P.

1085]; Klauber v. San Diego St. Car Co., 95 Cal. 353 [30 P. 555]; Texas Co. v. Hogarth

Shipping Co., 256 U.S. 619, 630 [41 S.Ct. 612, 65 L.Ed. 1123]; Columbus Ry. Power & Light




                                                 3
        Case 20-33163 Document 656 Filed in TXSB on 08/21/20 Page 4 of 8




Co. v. Columbus, 249 U.S. 399, 414 [39 S.Ct. 349, 63 L.Ed. 669]; Thomson v. Thomson, 315 Ill.

521, 527 [146 N.E. 451]; Commonwealth v. Bader, 271 Pa. 308, 312 [114 A. 266];

Commonwealth v. Neff, 271 Pa. 312, 314 [114 A. 267]; London & Lancashire Ind. Co. v.

Columbiana County, 107 Ohio St. 51, 64 [140 N.E. 672]).

       9. In this case, although it is undeniable that COVID-19 has affected the profitability

and the business of the Debtor (any thousands of other businesses), the Debtor is still able to

operate by selling food to its customers and other services. While operations may have been

limited in California due to government regulations, there are nonetheless still a significant

number of businesses (like the Northridge Store) who adapted to the situation and continued their

business operations in order to remain operational and resume making rent payments and other

business expenses. Although the State of California might have placed restrictions on allowing

customers indoors, California did not restrict food businesses such as Debtors from operating. As

such, Debtor can still resume using the subject property for the purpose of which it was leased.

See Lloyd v. Murphy (1944) 25 Cal. 2d 48, 56. The purpose of the subject Lease here is clearly

set forth in the title of the original Lease – “Restaurant Lease.” For these reasons, the doctrine of

Frustration of Purpose does not excuse the Debtors from making their lease payments.

       B. Debtors’ Argument Regarding Any Force Majeure Clauses are Inapplicable to
          the Subject Lease

       10. Debtors argue in their Motion that “CEC’s standard lease includes a force majeure

clause”. Nonetheless, any force majeure clause in “CEC’s standard lease” is inapplicable here,

since the original lease with Diaciabert was not “CEC’s standard lease”, and did not contain the

force majeure clause referred to in the Motion. Debtors fail to allege in their Motion which

provision in the subject Lease for the Northridge Store supports their force majeure argument.

Thus, the arguments advanced by the Debtors fail with respect to the subject Lease.


                                                  4
        Case 20-33163 Document 656 Filed in TXSB on 08/21/20 Page 5 of 8




       C. 11 U.S.C. § 365(d)(3) Contradicts the Relief Requested by Debtors in the Motion

       11. Section 365(d)(3) of the Bankruptcy Code provides as follows:

             “The [Debtor-in-Possession] shall timely perform all the obligations of the debtor,
             except those specified in section 365(b)(2), arising from and after the order for relief
             under any unexpired lease of nonresidential real property, until such lease is assumed
             or rejected, notwithstanding section 503(b)(1) of this title. The court may extend, for
             cause, the time for performance of any such obligation that arises within 60 days after
             the date of the order for relief, but the time for performance shall not be extended
             beyond such 60-day period” (emphasis added).

       12. Although Debtors request that the Court issue an order excusing the Debtors from

paying rent to stores including the Northridge Store, 11 U.S.C. § 365(d)(3) does not support such

request by the Debtors. The plain language of 11 U.S.C. § 365(d)(3) is clear in that performance

must be made within 60 days, and that no extension can be given. 11 U.S.C. § 365(d)(3) affords

tenants of commercial leases no more than 60 days of occupancy without timely performance of

obligations under the lease, and section 11 U.S.C. § 365(d) sets out the specific limits of that

balance, which cannot be expanded. Debtors’ failure to make rent payments indefinitely, while at

the same time not rejecting the subject lease, is not allowed pursuant to 11 U.S.C. § 365(d).

Debtor’s request for excuse of its rent obligation as to the Northridge Store is not supported by

case law or statute, and thus, should be denied. This “one-size-fits-all” request is clearly

overbroad.

       D. The Court Should Not Exercise its Inherent Powers to Grant the Relief
          Requested by the Debtors and Cannot Exercise its Powers to Contravene 11
          U.S.C. § 365(d)(3)

       13. Aside from the arguments set forth above, Debtor’s request for excusal of any rent

payment until an indefinite period of time is an attempt by the Debtor to place the entire burden

from COVID-19 on Diaciabert and other creditors. In essence, Debtors request that the Court

excuse them from paying any of their rent obligations, while at the same time allowing them to




                                                  5
        Case 20-33163 Document 656 Filed in TXSB on 08/21/20 Page 6 of 8




continue operations and generate profits (albeit less than before). This will significantly

prejudice Diaciabert which will still need to act in accordance with the terms of the Lease,

without getting any of the bargain that was negotiated when the Lease was entered into and in

several subsequent amendments over the years. As if that is insufficient, Debtors made the

request in the Motion to be excused from paying the rent for an indefinite amount of time, which

may result in Diaciabert losing hundreds of thousands in uncollected rent payments while

Debtors continue to operate the Northridge Store and collecting substantial revenue.

       14. Debtors seek that the Court “enter an order abating rent payments for stores closed or

otherwise limited in operations as a result of any governmental order or restriction until such

restriction or order has been lifted and to reflect the extent and duration of such forced

governmental closures or limitations” (emphasis added). It is quite possible that some form of

“governmental order or restriction” will be in effect for years to come, and thus, the request by

the Debtors seem to be overbroad, to say the least. Further, it is unknown why Debtor’s

requirement to pay rent should depend on government regulations as opposed to Debtor’s

income and ability to operate in some capacity.

       15. The Supreme Court has held in Law v. Siegel that a bankruptcy court “may not

contravene specific statutory provisions.” 571 U.S. 415, 420 (2014). Debtors essentially ask this

Court to circumvent 11 U.S.C. § 365(d)(3) and excuse Debtor’s performance pursuant to its

Lease obligations due to COVID-19. However, as set forth above, 11 U.S.C. § 365(d)(3) goes in

the face of Debtors’ request. Thus, this Court cannot use any of its inherent powers under 11

U.S.C. § 105 to circumvent around 11 U.S.C. § 365(d)(3). Debtors also did not provide any case

law that supports the exercise of the Court’s inherent powers in situations involving 11 U.S.C. §

365(d)(3).




                                                  6
        Case 20-33163 Document 656 Filed in TXSB on 08/21/20 Page 7 of 8




                                         CONCLUSION

       16. Diaciabert hereby respectfully requests that the Court deny the Motion by the

Debtors. Although Debtors have likely suffered due to COVID-19, the Debtors nonetheless

continue to operate the Northridge Store and generate revenues. The entire burden of the

pandemic should not be placed on landlords such as Diaciabert. Debtors have the option to reject

their Lease. However, if they choose to stay in the subject property, they should be required to

pay their rent obligations. Debtors need to “pay to play.”



Date: August 21, 2020                         By:    Edward G. Schloss Law Corporation


                                                     /s/ Edward G. Schloss
                                                     EDWARD G. SCHLOSS (pro hac vice)
                                                     California State Bar No. 102858
                                                     3637 Motor Avenue, Suite 220
                                                     Los Angeles, California 90034
                                                     (310) 733-4488
                                                     Email: egs2@ix.netcom.com




                                                 7
             Case 20-33163 Document 656 Filed in TXSB on 08/21/20 Page 8 of 8




                                                      CERTIFICATE OF SERVICE

        I certify that on August 21, 2020 a true and correct copy of the foregoing document was
served via the Court’s Electronic Case Filing (ECF) system on all parties registered to receive
electronic service in these cases.


                                                                         By:   Edward G. Schloss Law Corporation



                                                                               /s/ Edward G. Schloss
                                                                               EDWARD G. SCHLOSS (pro hac vice)




Z:\LAW FILES\OPP\Opposition.MotionforRentAbatement.CEC.B27441.(2).docx




                                                                           8
